                       IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                                No.: 5:15-CV-0066-FDW

 MARSHALL LEE BROWN, JR.,                 )
                                          )
                               Plaintiff, )                 AFFIDAVIT SUPPORTING
                                          )                 DEFENDANTS’ SUMMARY
     v.                                   )                   JUDGMENT MOTION
                                          )                  Rule 56(e), Fed. R. Civ. P.
 GEORGE T. SOLOMON, et. al.,              )
                                          )
                             Defendants. )


       I, DANIEL W. REDDING, JR., being first duly sworn, hereby deposes and says as follows:

       1.      I am an adult over the age of eighteen (18) and am competent to provide this

Affidavit.

       2.      I am a named Defendant in this action; and I would like to provide the following

information for the Court’s consideration. I am presently employed by the North Carolina

Department of Public Safety, Division of Prisons (“NCDPS”), as a Clinical Chaplain at Alexander

Correctional Institution (“Alexander”). I have been employed by NCDPS as a Clinical Chaplain

II at Alexander since 1 June 2004. As a Clinical Chaplain, my duties and responsibilities include

ensuring that religious rights and practices of approximately 1,252 inmates are respected.

       3.      It is my understanding that Plaintiff alleged in his Complaint that up until mid-2014

Jehovah’s Witness inmates were provided separate faith services that included classes once a week

on Sundays in the Chapel library, a special annual celebration of Christ’s death on 14 April 2014,

and a religious faith worship service and lecture on 6 April 2014. Allegedly I refused to reinstate

the separate services. The Plaintiff is requesting that Jehovah’s Witness be considered separate




        Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 1 of 57
and apart from the Christian/Protestant Religions since they do not believe in the holy trinity

among other things.

        4.      As a Clinical Chaplain at Alexander I have direct access to the Offender Population

Unified System (“OPUS”), an electronic database containing comprehensive inmate records, and

can review documentation that is recorded therein.         Plaintiff was transferred from Tabor

Correctional Institution to Alexander on 9 March 2011 and remains confined at Alexander. See

attached hereto as Exhibit A is a copy of Plaintiff’s External Movement screen as recorded in

OPUS.

        5.      NCDPS provides written guidance to NCDPS administrators, chaplains, and other

appropriate staff concerning religious practices and religious paraphernalia. NCDPS’s Religious

Practices Resource Guide and Reference Manual (“Manual”) written and published by the

Division of Prisons Religious Practices Committee includes a list of faith practices that are

officially recognized by NCDPS. This Manual also includes a brief description of the basic beliefs,

authorized practices, worship procedures, and authorized religious items associated with each faith

group. NCDPS recognizes the Christian faith as an approved religion. The part of the Manual

under Faith Groups includes a section for the Christian faith that provides guidance on its basic

beliefs, authorized practices, and approved religious property. Jehovah’s Witness is included as a

denomination or sect of the Christian faith. A copy of the section of the Manual related to the

Christian Faith is attached hereto and incorporated herein pursuant to Rule 10(c), Fed. R. Civ. P.

as Exhibit B.




                                                 2




         Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 2 of 57
       6.         The Manual provides that Sunday is generally observed as the day of worship,

study, prayer, and fellowship. Denominational Services are not offered. Jehovah’s Witness

adherents are encouraged to attend Christian Worship. See Exhibit B attached hereto at Bate-

stamped pages 002, 007.

       7.         To the extent Plaintiff alleges that he is being unconstitutionally denied being able

to engage in corporate or group worship because Jehovah Witness adherents cannot attend

Protestant Christian services, NCDPS policies and procedures related to religious services were

not promulgated with any intent to discriminate against Plaintiff or the Jehovah Witness

denomination. Specifically, NCDPS Policy and Procedures, Chapter H, Section .0100, Title

“Religious Services” provides in Subsection .0106(e) “Authorized Religious Practices,”

       (b)     Regular population inmates are allowed to attend any corporate worship
       service held at the facility.

       (e)      Any offender may privately pray, meditate, and study scriptures or religious
       literature in his or her cell, so long as the offender does not interfere with other
       offender(s), the offender’s assigned program or work assignments, security or
       operational management.

Attached hereto and incorporated herein pursuant to Rule 10(c), Fed. R. Civ. P. as Exhibit C at

pages 5-6 of 7.

       8.         At Alexander we average 2,000 offenders that attend a service each month. In my

role as Clinical Chaplain at Alexander I am responsible for creating and maintaining a monthly

religious services calendar that establishes a schedule for opportunities for inmates to participate

in corporate worship at Alexander. Attached hereto and incorporated herein pursuant to Rule

10(c), Fed. R. Civ. P. as Exhibit D is Alexander’s Christian Worship schedule from July 2018 to

June 2019 and Alexander’s Religious Service Schedule. Attached hereto and incorporated herein


                                                    3




        Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 3 of 57
pursuant to Rule 10(c), Fed. R. Civ. P. as Exhibit E is Alexander’s Monthly Program Statistics

from June 2014.

       9.      As shown in Exhibit D Alexander has a full list of services offered with very little

space for any new services. The Christian Worship schedule has a wide representation of

Protestant Denominations in an attempt to minister to the wide range of offender spiritual needs.

       10.     Alexander’s Christian worship services follow the same basic format that includes

prayer, singing, and a message. There is only one Chapel at Alexander that is used not only for

Christian services, but also for the other faith groups. Alexander does not offer a separate weekly

worship service for Jehovah’s Witness adherents because the Manual includes Jehovah’s Witness

as a Protestant denomination. Alexander does not have the time nor space to offer a service for

every Protestant denomination.

       11.     While Plaintiff alleges that up until mid-2014 Jehovah’s Witness inmates were

provided separate faith services that included classes once a week on Sundays in the Chapel library,

a special annual celebration of Christ’s death on 14 April 2014 and a religious faith worship service

and lecture on 6 April 2014 my records do not show that Alexander offered Jehovah’s Witness

adherents a regular meeting time or service during 2014. I keep personal calendars and record all

religious service attendance on the calendars for each service. These calendars from 2014 do not

indicate that Alexander had separate weekly Jehovah Witness services in 2014. The April 2014

calendar shows a remembrance of the Lord’s Supper for Jehovah Witness on Monday, April 14,

2014 that was allowed because Mr. Fittipaldi asked if he could meet with the inmates during the

Easter season. My records do not show that there was any service on 6 April 2014. My records

do show that there was a meeting for Jehovah Witnesses on Sunday, 24 April 2014. See attached

hereto and incorporated herein pursuant to Rule 10(c), Fed. R. Civ. P. as Exhibit F are copies of
                                                 4




        Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 4 of 57
Alexander’s Chaplaincy Services monthly reports from January until July 2014 and my personal

monthly calendars from January until April 2014 on which I recorded religious services and

activities.

        12.    Plaintiff receives a Pastoral visit from a Jehovah Witness visitor once a month.

        13.    I have made every reasonable effort to accommodate Plaintiff’s requests related to

the practice of his faith in compliance with NCDPS’s Religious Practices Resource Guide and

Reference Manual. I deny that in performing my duties as the Chaplain at Alexander, I violated

any rights secured to Plaintiff under the laws of the State of North Carolina or the Constitution and

laws of the United States.



                             THIS SPACE INTENTIONALLY LEFT BLANK

                                   [SIGNATURE ON NEXT PAGE]




                                                 5




         Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 5 of 57
Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 6 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                 Exhibit A




        Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 7 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                 Exhibit A




        Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 8 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                             Exhibit B-001




        Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 9 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                             Exhibit B-002




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 10 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                             Exhibit B-003




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 11 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                             Exhibit B-004




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 12 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                             Exhibit B-005




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 13 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                             Exhibit B-006




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 14 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                             Exhibit B-007




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 15 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                             Exhibit B-008




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 16 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                                    Exhibit C

              State of North Carolina                    Chapter:       H
                                                         Section:       .0100
              Department of Public Safety
                                                         Title:         Religious Services
                      Prisons                            Issue Date:    02/01/18
                                                         Supersedes:    09/01/16

         POLICY & PROCEDURES

.0101 SCOPE

(a)    Prisons employ a Director of Chaplaincy Services to formulate and provide professional
       supervision of chaplaincy services. The Director of Chaplaincy Services provides
       guidance and assistance for the religious services and programs to all the facilities within
       Prisons. The Chaplaincy Services Director is familiar with multiple religions, and
       coordinates those practices within Prisons Policy and Procedures. The Chaplaincy
       Services Director communicates with religious judicatory leaders, clinical pastoral care
       supervisors, theological educators, medical, attorneys, prison administrators, legislators,
       volunteers, offenders and their families. The Chaplaincy Services Director and staff are
       responsible for coordinating recruitment, screening as the Subject Matter Expert and
       selection of State-funded, Temporary, Community-Funded and Volunteer Chaplains. The
       Chaplaincy Services Central office staff provides technical support for the facilities’
       Clinical Chaplains or other designated staff.

(b)    Prisons employ Clinical Chaplains or other designated staff to provide moral, spiritual
       and pastoral care, and ministerial services to offenders in the custody of the Prisons. Each
       chaplain is required to maintain the endorsement of his/or her religious body and remain
       in good standing according to its requirements. A chaplain shall not be required to
       personally conduct religious services which violate his/her religious body’s doctrine or
       teachings. However, all chaplains or other designated staff will be required to
       coordinate/or supervise services. All chaplains or other designated staff shall maintain
       confidentiality i.e. clergy privileged communication, except in cases when there is a
       threat to safety, security and health of staff, offenders and the general public.

(c)    Prisons shall provide access for approved religious services or practices and pastoral care
       in all prison facilities. Offender participation shall be voluntary. No offender shall be
       subjected to coercion, harassment, or ridicule due to religious affiliation. In the event an
       offender reports that he/or she has been subjected to coercion, harassment, or ridicule due
       to religious affiliation he/or she should report to facility staff.

(d)    The Chaplaincy Services Director is responsible for maintaining the Prisons Religious
       Policy Manual. The manual accommodates the official religions, practices, and
       authorized religious items for the offender population. The manual also includes a list of
       authorized religious items for offenders in restrictive housing (SAFEKEEPERS, RHAP,
       RHDP, HCON and RHCP).




Page 1 of 7

       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 17 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                                        Exhibit C
      02/01/18                                                                   Religious Services


.0102 COMMUNITY-FUNDED AND VOLUNTEER CHAPLAINS

(a)       Community-funded chaplains are chaplains funded by community churches or other
          religious organizations. These chaplains must have the proper credentials and have a
          signed covenant on file at Chaplaincy Services Central office. These chaplains will be
          appointed by the Chaplaincy Services Director, subject to the approval of the Director of
          Prisons. The Director of Prisons may, at will, remove any community-funded chaplain.

(b)       Volunteer chaplains must have the proper credentials and have a signed covenant on file
          at the Chaplaincy Services Central office. These chaplains will be appointed by the
          Chaplaincy Services Director, subject to the approval of the Director of Prisons. The
          Director of Prisons may, at will, remove any volunteer chaplain.


(c)       All Chaplains (State-funded, Temporary, Community Funded and Volunteers) are
          required to participate in New Chaplains Orientation and Training. A DVD recording of
          all recognized faiths and their sacred items are made available for the training of all staff
          that has direct contact with offenders. Additionally, all Chaplaincy staff and volunteers
          are required to participate in annual training as outlined by Prisons policy.

(d)       All North Carolina Prisons’ Covenanted Volunteer and Community-Funded Chaplains
          will be required to have a picture identification card. The representative’s photographs
          and identification card will be captured through the automated Digital Photo System and/
          or Auxiliary Photo Capture Stations.

(e)       At the discretion of the Facility Head, the chaplain or other designated staff will have
          access to all areas of the facility to minster to all offenders.

(f)       At the discretion of the Facility Head, relevant contents of prison records may be
          communicated to a community-funded chaplain by an appropriate staff member when
          such information is considered essential to the fulfillment of the chaplain’s duties.
          Confidentiality shall be maintained by the chaplain.

.0103 PROCEDURES

(a)       Religious practices for offenders other than those in the regular population will be
          reviewed and approved by the facility head in consultation with the chaplain and
          Chaplaincy Services Central Office consistent with this policy. Requests for practices
          exceeding those authorized in H .0106 should be referred to the Religious Practices
          Committee for final determination.

(b)       Offenders who wish to have incorporated a religious faith that is not recognized by
          Prisons must submit a DC-572 Request for Religious Assistance form to the facility
          chaplain or other designated staff, who will then consult with the Chaplaincy Services
          Director regarding the availability of temporary accommodations in conjunction with the
          facility head or designee. Determinations regarding temporary accommodations are


Page 2 of 7                                                Chapter H .0100
       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 18 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                                        Exhibit C
      02/01/18                                                                    Religious Services


          made on a case-by-case basis and are subject to the operational requirements of each
          facility.

(c)       Specific religious practices policies and procedures are detailed in the Prisons’ Religious
          Practices Reference Manual. This manual includes a list of the current faith practices that
          are now officially recognized by Prisons. It also includes a brief description of the basic
          beliefs, authorized practices, worship procedures and authorized religious items
          associated with each faith. A copy of this manual may be found in the office of the
          Chaplain or other designated staff

(d)       Inmate End of Life Care Protocol

          The purpose of this section is to ensure that Prisons staff understand and be consistent in
          applying the End of Life Protocol procedures. In the last phase of life, people seek peace
          and dignity. To help realize this, every offender should be able to fairly expect elements
          of care from physicians, health care institutions, and the Prisons. The nature of dying and
          death has changed, it is occurring more frequently as a result of chronic illness. The
          following procedures will be followed for providing End of Life Care:

          (1)    The Facility

                 (A)     Offender patient is admitted to an outside facility.

                 (B)     Outside hospital physician/staff will contact the prison facility (medical,
                         facility head, or officer-in-charge) concerning seriously ill designation, or

                 (C)     The Prisons custody staff assigned to the offender’s room will
                         communicate with the OIC that the offender’s condition has downgraded
                         to seriously ill.

                 (D)     The OIC will notify the facility head and the facility chaplain. If the
                         facility chaplain is not available the facility head will instruct the OIC to
                         activate the End of Life Protocol (EOLP) and notify the officer in the
                         offender’s room.

                 (E)     The Prisons custody staff assigned to the offender’s room will request that
                         the hospital nurse contact the hospital chaplain.

                 (F)     The officer assigned to the offender’s room will note the hospital
                         chaplain’s name and visit in the activity log.

                 (G)     During regular work hours, the Facility Head shall contact the offender’s
                         next of kin or immediate family or if the Facility Head is not available, the
                         chain of command process is to be used.

                 (H)     All persons granted a visit with the offender must be cleared through the


Page 3 of 7                                                Chapter H .0100
       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 19 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                                        Exhibit C
      02/01/18                                                                   Religious Services


                         facility’s OIC.

          (2)    The Community Hospital Chaplain

                 Pastoral Caregivers provides spiritual support and guidance to ill and dying
                 patients, their families and our staff. Pastoral Caregivers, work closely with
                 physicians, nurses, and North Carolina Prisons. Most hospitals have resources
                 available 24- hours a day, seven days a week to listen, offer prayer, ease stress,
                 and help the offender and family deal with end-of-life issues. Pastoral Care
                 providers work with patients of all denominations.

          (3)    The Hospital Chaplain

                 (A)     Will not make any phone calls to an offender’s family members

                 (B)     Will ensure that the offender’s faith and practice are observed.

                 (C)     May provide pastoral care with offender’s family if requested.

                 (D)     No hospital clergy will be allowed to accompany the family members in
                         the offender’s room unless it is approved by the facility head or officer-in-
                         charge.

(e)       Inmate Transportation and Religious Items

          When being transported by Prisons vehicle, offenders must pack all their personal
          religious property in their property bag.

.0104 INMATE RELIGIOUS AFFILIATIONS

(a)       Offenders shall have the freedom to make a religious commitment, change a religious
          commitment, or reject religion altogether.

(b)       Offenders may request a Declaration of Faith form to register a change in religious
          affiliation. All requests to change religious affiliation will be reviewed separately. Once
          a religious affiliation is declared, a request for change will not be considered until 12
          months from the previous Declaration of Faith date. All requests must be completed by
          the offender and submitted to the facility chaplain or other designated staff. Any change
          shall be documented on the offender’s religious preference information in OPUS. The
          offender’s religious property specific to her/his former religious preference must be sent
          outside the facility or destroyed according to the offender preference and facility policy.

.0105 OFFENDER REQUEST FOR RELIGIOUS ASSISTANCE

(a)       An offender whose religion is not currently recognized by Prisons or whose religious
          request cannot be met within the framework of existing approved religious services must


Page 4 of 7                                                Chapter H .0100
       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 20 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                                         Exhibit C
      02/01/18                                                                    Religious Services


          submit a written request for assistance using the designated DC-572 Request for
          Religious Assistance: Fact Sheet form.

(b)       The form shall be made available to any offender, upon request, regardless of custody
          status. The form must be submitted to the facility chaplain or other designated staff by the
          offender. Upon receipt of the completed form, the facility chaplain or other designated
          staff shall process the offender’s request for religious assistance.

(c)       The offender must provide an authoritative source of information for the requested
          religion or faith practice to the facility chaplain or designated staff in order to verify the
          existence of the religion.

(d)       The facility chaplain or designee will have 30 days to assist the offender with the request.
          Upon completion of the DC-572, the facility chaplain or other designated staff will create
          a memorandum detailing the steps taken to provide assistance and shall forward the DC-
          572, memo, and other pertinent information to the Chaplaincy Services Director. If this
          step has not been complete within 30 days, the chaplain will send a letter to the offender,
          facility head, and the Chaplaincy Services Director advising of the status of the
          offender’s request.

(e)       An offender’s request for religious accommodation shall be evaluated by the Religious
          Practices Committee within 120 days and the offender will be notified of the committee’s
          recommendation. The Religious Practice committee will conduct a subject matter review
          and research the information provided. The committee’s recommendation and the DC-
          572 shall be maintained by the Chaplaincy Services Director. If the Religious Practices
          Committee recommends the establishment of policy for a new religious or faith practice,
          the draft policy will be sent through the normal chain of command for review. Any legal
          review will be documented and forwarded back to the Prisons for disposition. If this step
          is not completed within 120 days, the Chaplaincy Services Director will send a letter to
          the offender, facility head, the facility chaplain or other designated staff advising them of
          the status of the offender’s request.

.0106 AUTHORIZED RELIGIOUS PRACTICES

(a)       Race, color, creed or national origin shall not be a basis for excluding an offender from
          attending any religious service.

(b)       Regular population offenders are allowed to attend any corporate worship service held at
          the facility.

(c)       Due to safety and security concerns, SAFEKEEPERS, offenders in Restrictive Housing
          (RHAP, RHDP, HCON and RHCP) will not be allowed to attend corporate worship
          services with the general population as outlined in the North Carolina Prisons, Conditions
          of Confinement policy C.1219 (d).

(d)       Rehabilitative Diversion Unit (RDU) and Therapeutic Diversion Unit offenders will have


Page 5 of 7                                                Chapter H .0100
       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 21 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                                        Exhibit C
      02/01/18                                                                   Religious Services


          access to Chaplaincy Services. Access to Religious Services will be provided in Phase 3.

(e)       Any offender may privately pray, meditate, and study scriptures or religious literature in
          his or her cell, so long as the offender does not interfere with other offender(s), the
          offender’s assigned program or work assignments, security or operational management.

(f)       Upon request, an offender may be considered for enrollment in religious correspondence
          courses. An offender’s request to use a foreign language for religious study shall be
          reviewed on a case-by-case basis.

(g)       Clergy and other spiritual advisors may be admitted to visit an offender at the offender’s
          request, subject to Prisons policies regarding visitation and coordination of the facility
          chaplain or other designated staff and approval of the facility head. The Community
          religious official must have received their credentials from a residential accredited school
          or an endorsing faith group body.

(h)       The facility Chaplain or designated staff may request assistance from a community
          religious official to perform a wedding, baptism, or other religious rites/rituals subject to
          Prisons policies regarding visitation policy. The approval will follow the chain of
          command through the facility head.

(i)       The Chaplaincy Services Director shall maintain a list of faith groups approved for the
          use of sacramental wine. Sacramental wine may be approved for religious services.
          Requests must be made to the facility chaplain or other designated staff and will be
          reviewed on a case-by-case basis. Only the religious official leading the rite may
          consume alcohol. Offenders are not allowed to consume ANY alcoholic beverages while
          in the custody of the Department of Public Safety.

(j)       The policies and procedures detailed in the North Carolina Prisons’ Religious Practices
          Reference Manual, and any others authorized by the Religious Practices Committee and
          the Director of Prisons or designee shall be used to administer all religious practices.

.0107 RELIGIOUS CORPORATE SERVICES

(a)       To protect the integrity and authenticity of the beliefs and practices of religious services
          and programs, a Facility Chaplain or designated staff shall be responsible for the
          coordination, facilitation, and supervision of offender religious services and programs.

(b)       If a facility chaplain or community volunteer is not available for a specific minority faith
          group and at least six (6) offenders regularly attend services then an offender faith helper
          may be considered to assist with facilitation of a religious service or program. The faith
          group must be listed in the Religious Practices Manual.




Page 6 of 7                                                Chapter H .0100
       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 22 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                                        Exhibit C
      02/01/18                                                                     Religious Services




          (1)     Offender Faith Helper is defined as an offender who:

                  (A)    Acts as a facilitator for services of a specific faith group, according to the
                         tenants and authorized practices of the specific faith group as
                         accommodated in the religious practices manual.

                  (B)    Has been designated as such by successfully completing the “offender
                         faith helper” application process.

                  (C)    As appropriate, serves as the liaison between the offender practitioners of
                         the specific faith group and facility chaplains or designated staff.

          (2)     The procedures for Offender Faith Helpers are detailed in the Prisons’ Religious
                  Policy.

.0108 COMMITTEES

(a)       ADVISORY COMMITTEE ON RELIGIOUS MINISTRY IN PRISONS
          The Secretary of NC Public Safety hereby establishes the Advisory Committee on
          Religious Ministry in Prisons for the purpose of serving as a resource for the expansion
          and strengthening of chaplaincy services and religious activities within Prisons.
          Committee activities shall be governed by the rules and regulations promulgated by the
          NC Department of Public Safety. The Committee shall report to the Director of Prisons.

(b)       THE RELIGIOUS PRACTICES COMMITTEE
          The Director of Prisons or designee shall appoint and may remove at will members of the
          Religious Practices Committee. Offender requests for religious practices not officially
          accommodated will be researched by the Religious Practices Committee.

(c)       THE CHAPLAINS STEERING COMMITTEE
          The Steering Committee is authorized to assist the North Carolina Department of Public
          Safety with improving chaplaincy services and religious services and programs within
          Prisons. The committee shall be called the “Chaplains Steering Committee” and shall
          function through the Chaplaincy Services Director.




                                                                February 1, 2018

Director of Prisons                                             Date

H.0100_02_01_18.doc




Page 7 of 7                                                Chapter H .0100
       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 23 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                       Exhibit D



                            CHRISTIAN WORSHIP SCHEDULE
                                 July 2018 to June 2019

   1
   July 1, 2018 Community Christian will take
   Nov. 4, 2018          Fellowship Advent Chr. Ch. Rev. Ross 495-8086
   March 3, 2019____________________________________________________________
   2
   July 8, 2018
   Nov. 11, 2018        Favor Center Church jggrillo@gmail.com
   March 10, 2019________ __________________________________
   3
   July 15, 2018
   Nov.18, 2018        Rocky Face Baptist Church j.ryan.hodges@gmail.com
   March 17, 2019 ______________________________________________________
   4
   July 22, 2018
   Nov. 25, 2018 Cornerstone Missionary Baptist Jim Watson 828-964-3014
   March 24, 2019_______
   5
   August 5, 2018 Fellowship Advent Christian will take
   Dec. 2, 2018 1st Sunday of Advent Community Christian Fellowship Andrew Lackey
   April 7, 2019__________________________
   6
   August 12, 2018
   Dec. 9, 2018 2nd Advent FBC Lenoir Dr. Thomas Hinton
   April 14, 2019_ ______________________________
   7
   August 19, 2018
   Dec. 16, 2018 Third Advent FUM Church Taylorsville Rev. Joel Simpson
   April 21, 2019 EASTER ____________jsimpson@wnccumc.net______________
   8
   Aug. 26, 2018
   Dec. 23, 2018 4th Advent FBC Taylorsville Karen Fox Rev. Redding
   April 28, 2019                _____________________________________
   9
   Sept. 2, 2018 (LABOR DAY WEEKEND)
   Jan. 6, 2019       Jamie Torres 912-294-4187
   May 5, 2019___ ________________________________________________
   10
   Sept. 9, 2018
   Jan.13, 2019
   May 12, 2019 MOTHER’S DAY




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 24 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                         Exhibit D



   11
   Sept. 16, 2018
   Jan. 20, 2019      Mt. Carmel Baptist Church Rev. Ussery Christina Martin
   May 19, 2019                           ______________________________
   12
   Sept. 23, 2018
   Jan. 27, 2019    Pastor Cordova 704-775-4408
   May 26, 2019___ ______________________________________________________
   13
   October 7, 2018
   Feb. 3, 2019 (SUPER BOWL) Amish Community Church Owen Yoder
   June 2, 2019______________________________________336-468-2530 ____
   14
   Oct. 14, 2018
   Feb. 10, 2019     Greater Shekiniah Glory Rev. Kathy Johnson
   June 9, 2019_________________________________________________________
   15
   Oct. 21, 2018
   Feb. 17, 2019     Mt. Herman Baptist Rev. Schronce 308-4933
   June 16, 2019 (FATHER’S DAY)________________________________________
   16
   Oct. 28, 2018
   Feb. 24, 2019    Gospel Friends Carl Bunton 312-4074
   June 23, 2019______________________________________________________

   5th SUNDAYS
   July 29, 2018
   September 30, 2018        Friendship Lutheran every 5th Sunday 632-4482
   December 30, 2018
   March 31, 2019     Greg and Carol Yeager chaplaincarol@gmail.com
   June 30, 2019




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 25 of 57
                                                                                 AXCI Religious Service Schedule
                     Exhibit D




                                                       Sunday     Monday              Tuesday            Wednesday           Thursday             Friday             Saturday




                                                                                                                                                                                      Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 26 of 57
               American Indian                                   1:30-2:30 pm                             8:30-9:45 am                          8:30-9:45 am      American Indian
               Personal Prayer                                  American Indian                          American Indian                       American Indian    Personal Prayer
               on Blue Courtyard                                 Prayer Circle                            Prayer Circle                         PrayerCircle      on Blue Courtyard
                                   6:30-7:30 pm                   2nd Monday          1:00-2:00 pm         12:15 - 1:15      12:15-1:30 pm      12:15-1:30 pm
                                 Christian Worship               8:30-10:00 am       Moorish Science       Wicca Study       Christian Bible   Moorish Science
                                       Service                  Fantastic Fathers      Temple SS                                  Study        Holy Day Service
                                                                  4th Monday          2:15-3:15 pm         1:30-2:30 pm       1:45-3:00 pm      2:00-3:00 pm
                                                                   8:00 - 1:00        Christian Choir    Rastafarian Study   Islamic Ta'alim    Islamic Jumah
                                                                    Buddhist             Practice             Group
Marshall L. Brown, Jr. v. George T. Solomon, et. al.




                                                                   4th Monday          1st Tuesday                            2nd Thursday
                                                                     8:30 AM            1:30 AM                               6:30-8:15 pm
                                                                  Catholic Mass     Orthodox Christian                       Kairos Reunion
                                                                                          Study
                                                                1st & 3rd Monday
                                                                  6:30-8:00 pm
No. 5:15-CV-0066-FDW




                                                                 Catholic Studies
                                                                                                                                                                  Rev. 7-16-18
       Marshall L. Brown, Jr. v. George T. Solomon, et. al.
       No. 5:15-CV-0066-FDW
                                     Division of Prisons - Western
                                                                Region      Exhibit E
                                        Monthly Programs Statistics

Chaplain or staff submitting: Daniel Redding / John Dollar
Facility Name & Facility #: Alexander CI 4870
Date (Month & Year): 6/14


   Religious Groups            # Participating           # Volunteers
American Indian                      238                       0
Asatru                                 6                       0
Assemblies Of Yahweh                   0                       0
Buddhism                              23                       4
Christian                            959                    108
Hindu                                  0                       0
House Of Yahweh                        0                       0
Islam                                342                       3
Judaism                                0                       0
Messianic Judaism                      6                       0
Moorish Science Temple               370                       0
Rastafarian                          137                       0
Wicca                                 19                       0
Other approved religions

                              Religious Related Volunteers
# Volunteered this Month             141
# Hrs. Donated                       370

                                         Pastoral Care
Inmates Seen                            18
Pastoral Care Time                      20

                  Facilitation of Faith Groups by Facility Chaplain
# of Participants                  2100
Time Spent Facilitating             95

                                     Religious Services
# of Religious Services                 66            # Participating    1600
# of Religious Education                15            # Participating     500
# of Special Activities       0                       # Participating      0




                                         Page 1
              Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 27 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                               Exhibit F




                              Chaplaincy Services
                         Alexander Correctional Institution
                                     #4870

                                    MONTHLY REPORT
                                     JANUARY 2014

   TO: Douglas Walker, Assistant Superintendent for Programs/Treatment Alexander
   Correctional Institution

   FROM: Chaplain Dan Redding, Jr. Clinical Chaplain II

   DATE: JANUARY, 31, 2014

   RE: Religious Activities Report for January 2014

    FACILITATING STUDIES, ACTIVITIES AND SERVICES IN JANUARY 2014

   Chaplain Redding 120 hours supervising services

   PASTORAL CARE/COUNSELING IN JANUARY 2014

   Chaplain Redding 33 pastoral care encounters 29 hours

   MONTHLY STATISTICAL REPORT FOR JANUARY 2014

   Christian Worship Service: 4 services 407 inmates 28 volunteers
   MCU Christian Worship: 4 services 75 inmates 23 volunteers
   Christian Bible Study (Brockwell): 4 meetings 100 inmates 2 volunteers
   Christian Choir Practice: 3 meetings 52 inmates
   Catholic Mass: 1 meeting 4 inmates 1volunteer
   MCU Sunday school: 4 meetings 15 inmates 1 volunteer
   Eagles Fellowship at MCU: 5 meetings 20 inmates 4 volunteers
   Disciple Bible Study: 5 meetings 243 inmates 9 volunteers
   Save Our Kids Outreach program: 1 meeting 175 inmates 11 volunteers
   Kairos Reunion: 1 meeting 53 inmates 10 volunteers
   Fantastic Fathers Bible study: 1 meeting 14 inmates 3 volunteers
   Fantastic Fathers: 1 meeting 11 inmates 3 volunteers
   TOTAL CHRISTIAN: 34 meetings 1169 inmates 95 volunteers

   Moorish Science Temple Sunday School: 4 meetings 141 inmates
   Moorish Science Temple Holy Day Service: 5 meetings 208 inmates
   Birthday Noble Drew Ali: 1 meeting 32 inmates
   Moorish American New Year: 1 meeting 42 inmates
   TOTAL MST OF A: 11 meetings 423 inmates



       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 28 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                             Exhibit F




   Islamic Ta’alim: 5 meetings 112 inmates
   Islamic Jumah: 5 meetings 209 inmates
   MCU Ta’alim: 5 meetings 15 inmates
   MCU Jumah: 4 meetings 10 inmates
   TOTAL ISLAMIC: 19 meetings 346 inmates

   American Indian Prayer Circle and study: 7 meetings 98 inmates

   Asatru: 2 meeting 24 inmates

   Rastafarian Study: 5 meetings 50 inmates

   Wicca study: 5 meetings 57 inmates

   Messianic Jews: 1 meeting 4 inmates

   BUDDHIST MEDITATION 1 meeting 17 inmates 3 volunteers

   TOTALS FOR CHAPEL SERVICES IN JANUARY 2014
   85 meetings 2188 inmates 98 volunteers

   MAJOR EVENTS FOR JANUARY 2014

   Wednesday January 8 MST of A Birthday of Noble Drew Ali Celebration meal.

   Monday January 13 Chaplain Redding was assaulted in his office by Carlton Norton

   Wednesday January 15 MST of A Celebration of Moorish American New Year

   Friday January 24 Save Our Kids Outreach provided a program of puppetry, music and
   drama for inmate population

   Chaplain Haneef continued his outstanding work with our Muslim inmates.

   UPCOMING EVENTS FOR FEBRUARY 2014

   Tuesday February 4 Russian Orthodox baptism for inmate Walter Harris

   Tuesday February 4 My Hope America follow up meeting

   Saturday February 8 Chaplain Redding will do Kairos volunteer training

   Thursday February 20 – Sunday February 23 Kairos 18




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 29 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                               Exhibit F




                              Chaplaincy Services
                         Alexander Correctional Institution
                                     #4870

                                    MONTHLY REPORT
                                     FEBRUARY 2014

   TO: Douglas Walker, Assistant Superintendent for Programs/Treatment Alexander
   Correctional Institution

   FROM: Chaplain Dan Redding, Jr. Clinical Chaplain II

   DATE: FEBRUARY 28, 2014

   RE: Religious Activities Report for February 2014

    FACILITATING STUDIES, ACTIVITIES AND SERVICES IN FEBRUARY 2014

   Chaplain Redding 100 hours supervising services

   PASTORAL CARE/COUNSELING IN FEBRUARY 2014

   Chaplain Redding 23 pastoral care encounters 20 hours

   MONTHLY STATISTICAL REPORT FOR FEBRUARY 2014

   Christian Worship Service: 4 services 360 inmates 52 volunteers
   MCU Christian Worship: 4 services 100 inmates 35 volunteers
   Christian Bible Study (Brockwell): 3 meetings 56 inmates 2 volunteers
   Christian Choir Practice: 4 meetings 69 inmates
   Catholic Mass: 1 meeting 3 inmates 1volunteer
   MCU Sunday school: 4 meetings 15 inmates 1 volunteer
   Eagles Fellowship at MCU: 3 meetings 18 inmates 4 volunteers
   Disciple Bible Study: 3 meetings 139 inmates 9 volunteers
   Kairos Orientation meeting: 1 meeting 50 inmates
   Kairos 3 Day retreat: 1 meeting 50 inmates 50 volunteers
   Fantastic Fathers Bible study: 1 meeting 9 inmates 3 volunteers
   Fantastic Fathers: 1 meeting 14 inmates 3 volunteers
   My Hope America Follow up meeting: 1 meeting 7 inmates 1 volunteer
   Russian Orthodox: 1 meeting 8 inmates 1 volunteer
   TOTAL CHRISTIAN: 32 meetings 1008 inmates 162 volunteers

   Moorish Science Temple Sunday School: 4 meetings 134 inmates
   Moorish Science Temple Holy Day Service: 4 meetings 151 inmates
   TOTAL MST OF A: 8 meetings 285 inmates



       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 30 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                                Exhibit F




   Islamic Ta’alim: 3 meetings 71 inmates
   Islamic Jumah: 4 meetings 175 inmates
   TOTAL ISLAMIC: 7 meetings 246 inmates

   American Indian Prayer Circle and study: 6 meetings 97 inmates

   Asatru: 4 meeting 43 inmates

   Rastafarian Study: 3 meetings 70 inmates

   Wicca study: 3 meetings 24 inmates

   Messianic Jews: 1 meeting 3 inmates

   BUDDHIST MEDITATION 1 meeting 21 inmates 7 volunteers

   TOTALS FOR CHAPEL SERVICES IN FEBRUARY 2014
   65 meetings 1797 inmates 169 volunteers

   MAJOR EVENTS FOR FEBRUARY 2014

   Tuesday February 4 Russian Orthodox baptism for inmate Walter Harris

   Tuesday February 4 My Hope America follow up meeting

   Saturday February 8 Chaplain Redding did Kairos volunteer training for 7 new volunteers

   Thursday February 20 – Sunday February 23 Kairos 18

   UPCOMING EVENTS FOR MARCH 2014

   Tuesday March 11 Kairos Reunion

   Monday March 17 Asatru Ostara

   Saturday March 22 Chaplain Redding will be a part of an interfaith dialogue at
   Ahmadiyya Muslim Community of Greater Charlotte

   Wednesday March 26 Wicca Ostara




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 31 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                               Exhibit F




                              Chaplaincy Services
                         Alexander Correctional Institution
                                     #4870

                                    MONTHLY REPORT
                                      MARCH 2014

   TO: Douglas Walker, Assistant Superintendent for Programs/Treatment Alexander
   Correctional Institution

   FROM: Chaplain Dan Redding, Jr. Clinical Chaplain II

   DATE: March 31, 2014

   RE: Religious Activities Report for March 2014

    FACILITATING STUDIES, ACTIVITIES AND SERVICES IN MARCH 2014

   Chaplain Redding 105 hours supervising services

   PASTORAL CARE/COUNSELING IN MARCH 2014

   Chaplain Redding 24 pastoral care encounters 22 hours

   MONTHLY STATISTICAL REPORT FOR MARCH 2014

   Christian Worship Service: 5 services 392 inmates 43volunteers
   MCU Christian Worship: 5 services 130 inmates 42 volunteers
   Christian Bible Study (Brockwell): 4 meetings 115 inmates 2 volunteers
   Christian Choir Practice: 4 meetings 67 inmates
   Catholic Mass: 1 meeting 5 inmates 1volunteer
   Catholic Study: 2 meetings 7 inmates 2 volunteers
   MCU Sunday school: 5 meetings 20 inmates 1 volunteer
   Eagles Fellowship at MCU: 4 meetings 28 inmates 4 volunteers
   Disciple Bible Study: 3 meetings 143 inmates 9 volunteers
   Kairos Reunion: 1 meeting 61 inmates 19 volunteers
   Fantastic Fathers Bible study: 1 meeting 8 inmates 4 volunteers
   Russian Orthodox: 1 meeting 4 inmates 1 volunteer
   TOTAL CHRISTIAN: 36 meetings 980 inmates 128 volunteers

   Moorish Science Temple Sunday school: 4 meetings 119 inmates
   Moorish Science Temple Holy Day Service: 4 meetings 176 inmates
   TOTAL MST OF A: 8 meetings 295 inmates


   Islamic Ta’alim: 4 meetings 111 inmates


       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 32 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                                Exhibit F



   Islamic Jumah: 4 meetings 215 inmates
   TOTAL ISLAMIC: 8 meetings 326 inmates

   American Indian Prayer Circle and study: 9 meetings 155 inmates

   Asatru: 5 meeting 60 inmates

   Rastafarian Study: 4 meetings 84 inmates

   Wicca study: 4 meetings 38 inmates

   Messianic Jews: 1 meeting 7 inmates

   BUDDHIST MEDITATION 1 meeting 21 inmates 6 volunteers

   TOTALS FOR CHAPEL SERVICES IN MARCH 2014
   76 meetings 1966 inmates 134 volunteers

   MAJOR EVENTS FOR MARCH 2014

   Tuesday March 11 Kairos Reunion

   Monday March 17 Asatru Ostara

   Saturday March 22 Chaplain Redding was part of an interfaith dialogue at Ahmadiyya
   Muslim Community of Greater Charlotte in Charlotte NC

   Wednesday March 26 Wicca Ostara

   UPCOMING EVENTS FOR APRIL 2014

   Tuesday April 1 Wake Forest University Mysticism Class will work with selected
   inmates.

   Thursday April 10 Volunteer Banquet

   Monday April 14-Tuesday April 22 Jewish Passover

   Monday – Tuesday April 14-15 Jewish Seder Meal

   Monday April 14 Jehovah Witness Lord’s Supper

   Saturday April 26 WFU class work with inmates.




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 33 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                               Exhibit F




                              Chaplaincy Services
                         Alexander Correctional Institution
                                     #4870

                                    MONTHLY REPORT
                                       APRIL 2014

   TO: Douglas Walker, Assistant Superintendent for Programs/Treatment Alexander
   Correctional Institution

   FROM: Chaplain Dan Redding, Jr. Clinical Chaplain II

   DATE: May 1, 2014

   RE: Religious Activities Report for April 2014

    FACILITATING STUDIES, ACTIVITIES AND SERVICES IN APRIL 2014

   Chaplain Redding 121 hours supervising services

   PASTORAL CARE/COUNSELING IN APRIL 2014

   Chaplain Redding 25 pastoral care encounters 29 hours

   MONTHLY STATISTICAL REPORT FOR APRIL 2014

   Christian Worship Service: 4 services 387 inmates 49volunteers
   MCU Christian Worship: 4 services 133 inmates 46 volunteers
   Christian Bible Study (Brockwell): 4 meetings 72 inmates 2 volunteers
   Christian Choir Practice: 4 meetings 60 inmates
   Catholic Mass: 1 meeting 2 inmates 1volunteer
   Catholic Study: 2 meetings 7 inmates 2 volunteers
   MCU Sunday school: 4 meetings 20 inmates 1 volunteer
   Eagles Fellowship at MCU: 3 meetings 21 inmates 4 volunteers
   Disciple Bible Study: 4 meetings 154 inmates 9 volunteers
   Fantastic Fathers Bible study: 1 meeting 9 inmates 3 volunteers
   Fantastic Fathers: 1 meeting 9 inmates 3 volunteers
   TOTAL CHRISTIAN: 31 meetings 847 inmates 120 volunteers

   Moorish Science Temple Sunday school: 5 meetings 136 inmates
   Moorish Science Temple Holy Day Service: 4 meetings 184 inmates
   TOTAL MST OF A: 9 meetings 320 inmates


   Islamic Ta’alim: 4 meetings 106 inmates
   Islamic Jumah: 4 meetings 142 inmates


       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 34 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                              Exhibit F



   TOTAL ISLAMIC: 8 meetings 148 inmates

   American Indian Prayer Circle and study: 8 meetings 133 inmates

   Asatru: 3 meeting 21 inmates

   Rastafarian Study: 5 meetings 149 inmates

   Wicca study: 5 meetings 48 inmates

   Messianic Jews: 3 meeting 38 inmates (Includes 2 Seder meals)

   BUDDHIST MEDITATION 1 meeting 19 inmates 3 volunteers

   WAKE FOREST GROUPS 2 meetings 23 inmates 33 volunteers

   TOTALS FOR CHAPEL SERVICES IN MARCH 2014
   75 meetings 1746 inmates 156 volunteers

   MAJOR EVENTS FOR APRIL 2014

   Tuesday April 1 Wake Forest University Mysticism Class worked with selected inmates.

   Thursday April 10 Volunteer Banquet

   Monday April 14-Tuesday April 22 Jewish Passover

   Monday – Tuesday April 14-15 Jewish Seder Meals

   Monday April 14 Jehovah Witness Lord’s Supper

   Saturday April 26 WFU Theather class presented “Our Countries Good” WFU class with
   interfaith group

   MAJOR EVENTS FOR MAY 2014

   Tuesday May 13 Kairos Reunion

   Thursday May 29 Disciple Bible graduation and celebration




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 35 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                        Exhibit F




                              Chaplaincy Services
                         Alexander Correctional Institution
                                     #4870

                                    MONTHLY REPORT
                                       MAY 2014

   TO: John Dollar, Alexander Correctional Institution

   FROM: Chaplain Dan Redding, Jr. Clinical Chaplain II

   DATE: June 2, 2014

   RE: Religious Activities Report for May 2014

    FACILITATING STUDIES, ACTIVITIES AND SERVICES IN MAY 2014

   Chaplain Redding 130 hours supervising services

   PASTORAL CARE/COUNSELING IN MAY 2014

   Chaplain Redding 27 pastoral care encounters 33 hours

   MONTHLY STATISTICAL REPORT FOR MAY 2014

   Christian Worship Service: 4 services 328 inmates 22 volunteers
   MCU Christian Worship: 4 services 129 inmates 50 volunteers
   Christian Bible Study (Brockwell): 5 meetings 108 inmates 2 volunteers
   Christian Choir Practice: 4 meetings 58 inmates
   Catholic Mass: 1 meeting 2 inmates 1volunteer
   Catholic Study: 2 meetings 7 inmates 2 volunteers
   MCU Sunday school: 4 meetings 18 inmates 1 volunteer
   Eagles Fellowship at MCU: 5 meetings 33 inmates 4 volunteers
   Disciple Bible Study: 4 meetings 183 inmates 12 volunteers
   Fantastic Fathers: 1 meeting 11 inmates 3 volunteers
   Kairos Reunion: 1 meeting 60 inmates 14 volunteers
   Russian Orthodox: 1 meeting 2 inmates 1 volunteer
   TOTAL CHRISTIAN: 35 meetings 939 inmates 111 volunteers

   Moorish Science Temple Sunday school: 4 meetings 107 inmates
   Moorish Science Temple Holy Day Service: 5 meetings 197 inmates
   TOTAL MST OF A: 9 meetings 304 inmates


   Islamic Ta’alim: 5 meetings 125 inmates
   Islamic Jumah: 5 meetings 177 inmates


       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 36 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                              Exhibit F



   TOTAL ISLAMIC: 10 meetings 302 inmates

   American Indian Prayer Circle and study: 12 meetings 222 inmates

   Asatru: 3 meeting 20 inmates

   Rastafarian Study: 4 meetings 104 inmates

   Wicca study: 4 meetings 43 inmates

   Messianic Jews: 1 meeting 6 inmates

   TOTALS FOR CHAPEL SERVICES IN MAY 2014
   78 meetings 2000 inmates 111 volunteers

   MAJOR EVENTS FOR MAY 2014

   Tuesday May 13 Kairos Reunion

   Thursday May 29 Disciple Bible graduation and celebration

   UPCOMING EVENTS FOR JUNE 2014

   Chaplain Redding will finish In service Training

   Tuesday June 10 Kairos Reunion

   Thursday June 19 Wake Forest University Reading Group

   Monday June 29 Ramadan begins

   Beginning Monday in June, July and early August; United Methodist Church Taylorsville
   Intern Geoffrey Arnold, will teach a Christian Spirituality Class




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 37 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                       Exhibit F




                              Chaplaincy Services
                         Alexander Correctional Institution
                                     #4870

                                    MONTHLY REPORT
                                       JUNE 2014

   TO: John Dollar, Alexander Correctional Institution

   FROM: Chaplain Dan Redding, Jr. Clinical Chaplain II

   DATE: July 1, 2014

   RE: Religious Activities Report for June 2014

    FACILITATING STUDIES, ACTIVITIES AND SERVICES IN JUNE 2014

   Chaplain Redding 121 hours supervising services

   PASTORAL CARE/COUNSELING IN JUNE 2014

   Chaplain Redding 25 pastoral care encounters 29 hours

   MONTHLY STATISTICAL REPORT FOR JUNE 2014

   Christian Worship Service: 5 services 389 inmates 8 volunteers
   MCU Christian Worship: 5 services 250 inmates 49 volunteers
   Christian Bible Study (Brockwell): 4 meetings 91 inmates 2 volunteers
   Christian Choir Practice: 4 meetings 60 inmates
   Catholic Mass: 1 meeting 2 inmates 1volunteer
   Catholic Study: 2 meetings 17 inmates 2 volunteers
   MCU Sunday school: 5 meetings 50 inmates 1 volunteer
   Eagles Fellowship at MCU: 4 meetings 42 inmates 4 volunteers
   Fantastic Fathers: 1 meeting 13 inmates 3 volunteers
   Kairos Reunion: 1 meeting 38 inmates 15 volunteers
   Russian Orthodox: 1 meeting 2 inmates 1 volunteer
   Fractured Life Study: 2 meetings 40 inmates 3 volunteers
   Road Signs: 1 meeting 55 inmates 3 volunteers
   Wake Forest Reading group: 1 meeting 17 inmates 1 volunteer
   TOTAL CHRISTIAN: 36 meetings 1066 inmates 93 volunteers

   Moorish Science Temple Sunday school: 4 meetings 102 inmates
   Moorish Science Temple Holy Day Service: 4 meetings 158 inmates
   TOTAL MST OF A: 8 meetings 260 inmates




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 38 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                               Exhibit F



   Islamic Ta’alim: 4 meetings 86 inmates
   Islamic Jumah: 4 meetings 178 inmates
   TOTAL ISLAMIC: 8 meetings 264 inmates

   American Indian Prayer Circle and study: 12 meetings 242 inmates

   Asatru: 1 meeting 3 inmates

   Rastafarian Study: 4 meetings 144 inmates

   Wicca study: 4 meetings 27 inmates

   Messianic Jews: 1 meeting 3 inmates

   Buddhist Meditation: 1 meeting 19 inmates 7 volunteers

   TOTALS FOR CHAPEL SERVICES IN JUNE 2014
   75 meetings 2028 inmates 100 volunteers

    MAJOR EVENTS FOR JUNE 2014

   Chaplain Redding completed In Service Training

   Tuesday June 10 Kairos Reunion

   Thursday June 19 Wake Forest University Reading Group

   Thursday June 26 Jonathan Coppedge-Henley, host of Road Signs on 106.9, came to
   meet with inmate listeners of his show.

   Sunday June 29 Ramadan began with 82 declared participants

   On Monday evenings in June, July and early August; United Methodist Church
   Taylorsville Intern Geoffrey Arnold, is teaching a class, “Fractured Lives.”

   UPCOMING EVENTS FOR JULY 2014

   Tuesday July 8 Kairos Reunion

   Friday July 18 Muslim Night of Power for Ramadan

   Saturday July 19 Chaplain Redding will do volunteer training for new Kairos volunteers

   Monday July 28 Ramadan ends

   Wednesday July 30 Eid al Fitr “Feast of Fast Breaking” for Muslim inmates




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 39 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                        Exhibit F




                              Chaplaincy Services
                         Alexander Correctional Institution
                                     #4870

                                    MONTHLY REPORT
                                       JULY 2014

   TO: John Dollar, Alexander Correctional Institution

   FROM: Chaplain Dan Redding, Jr. Clinical Chaplain II

   DATE: August 1, 2014

   RE: Religious Activities Report for July 2014

    FACILITATING STUDIES, ACTIVITIES AND SERVICES IN JULY 2014

   Chaplain Redding 110 hours supervising services

   PASTORAL CARE/COUNSELING IN JULY 2014

   Chaplain Redding 21 pastoral care encounters 26 hours

   MONTHLY STATISTICAL REPORT FOR JULY 2014

   Christian Worship Service: 4 services 346 inmates 31 volunteers
   MCU Christian Worship: 4 services 160 inmates 51 volunteers
   Christian Bible Study (Brockwell): 5 meetings 107 inmates 2 volunteers
   Christian Choir Practice: 5 meetings 66 inmates
   Catholic Mass: 1 meeting 2 inmates 1volunteer
   Catholic Study: 2 meetings 14 inmates 2 volunteers
   MCU Sunday school: 4 meetings 39 inmates 1 volunteer
   Eagles Fellowship at MCU: 5 meetings 51 inmates 4 volunteers
   Fantastic Fathers: 1 meeting 16 inmates 2 volunteers
   Kairos Reunion: 1 meeting 47 inmates 9 volunteers
   Russian Orthodox: 1 meeting 2 inmates 1 volunteer
   Fractured Life Study: 4 meetings 70 inmates 4 volunteers
   TOTAL CHRISTIAN: 36 meetings 920 inmates 108 volunteers

   Moorish Science Temple Sunday school: 5 meetings 149 inmates
   Moorish Science Temple Holy Day Service: 4 meetings 200 inmates
   TOTAL MST OF A: 9 meetings 349 inmates


   Islamic Ta’alim: 5 meetings 250 inmates
   Islamic Jumah: 4 meetings 185 inmates


       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 40 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                                 Exhibit F



   Eid al Fitr Prayer: 1 meeting 44 inmates
   Eid al Fitr Celebration Meal: 1 meeting 52 inmates 3 volunteers
   TOTAL ISLAMIC: 11 meetings 531 inmates 3 volunteers

   American Indian Prayer Circle and study: 11 meetings 234 inmates

   Asatru: 2 meeting 9 inmates

   Rastafarian Study: 5 meetings 212 inmates

   Wicca study: 5 meetings 45 inmates

   Messianic Jews: 1 meeting 7 inmates

   Buddhist Meditation: 1 meeting 18 inmates 4 volunteers

   TOTALS FOR CHAPEL SERVICES IN JULY 2014
   81 meetings 2325 inmates 115 volunteers

   MAJOR EVENTS FOR JULY 2014

   Tuesday July 8 Kairos Reunion

   Friday July 18 Muslim Night of Power for Ramadan

   Saturday July 19 Chaplain Redding will did volunteer training for new Kairos volunteers

   Monday July 28 Ramadan ends

   Monday Jyly 28 Eid al Fitr Prayer

   Wednesday July 30 Eid al Fitr “Feast of Fast Breaking” for Muslim inmates

   Fractured Life class with United Methodist Intern Geoffry Arnold continued.

   UPCOMING EVENTS FOR AUGUST 2014

   Prison Fellowship Christmas Angel Tree Applications will be distributed to inmates.

   Kairos 19 Applications will be sent

   Tuesday August 12 Kairos Reunion

   Thursday August 28 Rev. Hendley of “Road Signs” will be at AXCI




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 41 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                 Exhibit F




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 42 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                 Exhibit F




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 43 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                 Exhibit F




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 44 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                 Exhibit F




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 45 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                 Exhibit F




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 46 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                 Exhibit F




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 47 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                 Exhibit F




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 48 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                 Exhibit F




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 49 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                 Exhibit F




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 50 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                 Exhibit F




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 51 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                 Exhibit F




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 52 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                                 Exhibit F




       Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 53 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                              Exhibit F




      Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 54 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                              Exhibit F




      Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 55 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                              Exhibit F




      Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 56 of 57
Marshall L. Brown, Jr. v. George T. Solomon, et. al.
No. 5:15-CV-0066-FDW                                              Exhibit F




      Case 5:15-cv-00066-MR Document 40-1 Filed 10/29/18 Page 57 of 57
